                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

WALTER STEPHEN JACKSON, et al.,

                      Plaintiffs,
       vs.                                                           CIV No. 87-0839 JP/KBM

LOS LUNAS CENTER FOR PERSONS with
DEVELOPMENTAL DISABILITIES, et al.,

                      Defendants,
       and

ARC of NEW MEXICO,

                      Intervenors,
       and

MARY TERRAZAS, et al.,

                      Intervenors pro se.

                                STIPULATION AND ORDER

       The parties stipulate and the Court orders accordingly that the deadlines in the April 30,

2018 Scheduling Order (“Scheduling Order”) [Doc. 2200] shall be suspended pending delivery to

the Plaintiffs of the databases ordered to be produced to them in the Court’s Order of August 31,

2018 [Doc. 2240].

       The parties further stipulate and the Court orders accordingly that the initial deadlines for

the facts cut-off and non-expert depositions set forth in the Scheduling Order shall be extended to

a date eight weeks from the date the databases are produced to the Plaintiffs, and the sequencing

of the remaining deadlines in the Scheduling Order shall remain the same as in that Scheduling

Order but shall flow from the date established for the facts cut-off and the completion of non-

expert depositions determined by the date the databases are produced to the Plaintiffs.
       The parties further stipulate and the Court orders accordingly that once the databases are

produced to the Plaintiffs and the date certain established for the facts cut-off and the completion

of non-expert depositions can be determined as a result, the parties shall confer and present to the

Court without delay a proposed Amended Scheduling Order in conformity herewith.

       Based on the Court’s rulings at the discovery hearing held on the record in chambers on

October 9, 2018:

       1. The Plaintiffs shall answer Defendants’ contention Interrogatories, Nos. 2 and 3, by

           stating the “principal and material facts” supporting their contentions, on or before

           seven calendar days after expert disclosures are due pursuant to the revised timelines

           set forth above and the Amended Scheduling Order, referenced above, that will

           incorporate them.

       2. Defendants having withdrawn their Interrogatories Nos. 4 and 5 at the discovery

           hearing on October 9, 2018, Plaintiffs’ objections to those Interrogatories are denied as

           moot.

       IT IS SO ORDERED.


                                      _______________________________________
                                      HON. KAREN B. MOLZEN
                                      UNITED STATES MAGISTRATE JUDGE

Prepared by:

  /s/ Philip B. Davis
Attorney for Plaintiffs

Approved as to Form:

  /s/ Approved by email – 10/12/18
Jerry Walz
Attorney for Defendants
